MEMORANDUM**
Michael J. Brodheim appeals pro se the district court’s order denying his motion to reconsider the district court’s judgment dismissing his 42 U.S.C. § 1983 action. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.
We lack jurisdiction to address Brodheim’s contentions regarding the underlying judgment for defendants and denial of Brodheim’s first motion to reconsider because Brodheim failed to file a notice of appeal within 30 days of the order denying his timely, post-judgment tolling motion. See Fed. R.App. P. 4. We also lack jurisdiction to consider Brodheim’s contention regarding the denial of his third motion to reconsider because he failed to amend his notice of appeal to include that order. Stone v. INS, 514 U.S. 386, 403, 115 S.Ct. 1537, 131 L.Ed.2d 465 (1995). Accordingly, this court’s jurisdiction over Brodheim’s appeal is limited to the denial of his second motion to reconsider.
We review the denial of a motion to reconsider for abuse of discretion. Sch. Dist. No. 1J, Multnomah County v. ACandS, Inc., 5 F.3d 1255, 1262 (9th Cir. 1993). Because Brodheim failed to demonstrate mistake, inadvertence, surprise, excusable neglect, newly-discovered evidence, or any other basis for relief from judgment, the district court did not abuse its discretion by denying his motion to reconsider. See id. at 1262-63.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.